HOBSON, Acting Chief Judge.
We reverse on authority of Hall v. Oakley, 409 So.2d 93 (Fla. 1st DCA 1982). However, we find the issue raised in Hall and this case concerning impeachment of a defendant to be a question of great public importance. We therefore certify the following question pursuant to article V, section 3(b)(4), Florida Constitution (1972):
WHETHER THE STATE IS PREVENTED BY SECTION 90.610(1), FLORIDA STATUTES (1981), FROM IMPEACHING A DEFENDANT BY USE OF A PRIOR PETIT THEFT CONVICTION WITHOUT SHOWING THAT SUCH CRIME INVOLVES SOME ELEMENT OF DECEIT, UNTRUTHFULNESS, OR FALSIFICATION BEARING UPON THE DEFENDANT’S CAPACITY TO TESTIFY TRUTHFULLY.
DANAHY and SCHOONOVER, JJ., concur.